Citation Nr: 0531665	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO), which denied a claim 
filed by appellant, the veteran's surviving spouse, for 
service connection for the cause of the veteran's death.  In 
May 2000 and July 2004, the Board remanded the case to the RO 
for additional development.  


FINDINGS OF FACT

1.  The veteran's death in May 1990 was listed on the 
certificate of death as caused by idiopathic pulmonary 
fibrosis.  No other significant condition contributing to the 
cause of death was reported in the death certificate.  No 
autopsy was performed.

2.  At the time of death, service connection was in effect 
for a right patellar laceration scar, which was rated as 
noncompensable.  

3.  It has not been shown, by credible competent evidence, 
that chronic pulmonary disease was present in service or 
proximate thereto.  Chronic pulmonary disease was first 
medically shown many years after service at a time too remote 
to be reasonably related to service.

4.  It has not been shown, by credible competent evidence, 
that chronic pulmonary disease was related to the service-
connected right patellar laceration scar.  

5.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected right patellar 
laceration scar played a material role in his death; rendered 
him less able to withstand the effects of his fatal 
underlying disease; or hastened his death.




CONCLUSIONS OF LAW

1.  Chronic pulmonary disease was not incurred in or 
aggravated by the veteran's wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Chronic pulmonary disease was not proximately due to, the 
result of, or aggravated by service-connected right patellar 
laceration scar.  38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a July 2004 VCAA letter that was 
sent to the appellant pursuant to Board remand.  
Additionally, such written correspondence as well as a 
Statement of the Case and Supplemental Statements of the Case 
informed the appellant of what information and evidence was 
required to substantiate the claim in question and of her and 
VA's respective duties for obtaining evidence.  It is clear 
from the record, including the VCAA letter, that appellant 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that the RO informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
the AOJ.  In addition, the Supplemental Statements of the 
Case included the provisions of 38 C.F.R. § 3.159(b).  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
prior to VCAA enactment and the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by said 
July 2004 VCAA letter as discussed above fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notice, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any deficiency as to 
the timing of VCAA notice to the appellant is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal to the 
extent indicated.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
multiple volumes of the veteran's service medical records, 
private clinical records, and available VA medical records, 
including March-May 1990 terminalization hospitalization 
records.  Pursuant to the Board's May 2000 remand, certain 
additional VA medical records were sought, but to no avail.  
See August 2000 and January 2003 written responses.  
Additionally, appellant failed to respond to the July 2004 
VCAA letter to assist in the endeavor to obtain any 
additional medical treatment records.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
respect to the appellate issue and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate said claim has 
been obtained.  There is no indication in the file that there 
are additional, available, relevant records that have not yet 
been obtained insofar as the appellate issue is concerned.  
See Mayfield, supra.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

A question for resolution is whether the veteran's fatal 
pulmonary fibrosis was initially manifested during service or 
proximate thereto.  

None of the veteran's service medical records, including a 
November 1945 service separation examination report, contain 
any complaints, findings, or diagnoses pertaining to a 
chronic pulmonary disability.  Significantly, in-service 
chest x-ray studies were negative.  In 1946 and 1962 
applications for VA disability benefits, the veteran referred 
to a right knee disability but made no mention of a pulmonary 
disability.  An October 1962 VA examination report and 
private clinical records dated in the 1960's and early 1970's 
also made no mention of a pulmonary disability.  He 
reportedly was a self-employed building contractor.  

The earliest post-service clinical evidence pertaining to a 
pulmonary disability was not until 1975, approximately three 
decades after service, when a chest x-ray was interpreted as 
showing probable interstitial fibrosis in a portion of the 
lungs' lower lobes.  Parenthetically, a recent history of 
myocardial infarction in 1974 was also noted therein.  

VA clinical records dated in the 1980's indicated that the 
veteran had a long-standing history of smoking until quitting 
in 1971, and that idiopathic pulmonary fibrosis had been 
diagnosed in 1974.  See, for example, a May 1984 VA 
hospitalization report.  During March-May 1990 VA terminal 
hospitalization, he was treated for multiple physical 
disabilities prior to his death, including a fever and a 
pneumonic process in the right lung base shown on chest x-
ray.  The primary diagnosis listed on the terminal 
hospitalization summary was idiopathic pulmonary fibrosis.  
Other listed diagnoses included arteriosclerotic heart 
disease with inferior and anterolateral myocardial 
infarctions, steroid-induced diabetes mellitus and myopathy, 
compensated congestive heart failure, Methicillin-resistant 
Staphylococcus aureus sepsis, ascites, and pedal edema.  

Although appellant asserts that the veteran's death was 
related to service and that his ship sank in the South 
Pacific, newspaper articles dated in 1945 submitted 
apparently in support of these contentions merely state that 
the veteran and other servicemen who had injuries were 
transported 1,100 miles by air ambulance from their location 
in the Pacific to a California Naval Hospital, and that the 
veteran's injury involved his knee.  No mention of a 
pulmonary disability was made therein.  Additionally, 
although it is alleged by appellant, or on her behalf, that 
the veteran's death was related to service, a lay person's 
opinion as to the cause of the veteran's death is not 
competent evidence.  In short, a lay person lacks medical 
expertise to offer an opinion regarding medical relationships 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Although the veteran's pulmonary disease was clinically shown 
in the mid-1970's, this would still place the onset of said 
disease approximately three decades after service.  It is 
significant that none of the in-service or post-service 
clinical evidence of record directly relate the veteran's 
pulmonary disease to service or even proximate to service.  
Thus, based on the overwhelmingly negative clinical evidence, 
the Board concludes that it has not been shown, by competent 
evidence, that the veteran's pulmonary disease was present in 
service or proximate thereto.  Chronic pulmonary disease was 
initially medically shown many years after service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There is no 
continuity of symptomatology to relate the veteran's chronic 
pulmonary disease, which was initially shown many years after 
service, to his military service.  38 C.F.R. § 3.303.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.  At the time of death, service connection was only 
in effect for a right patellar laceration scar.  It is 
neither contended nor shown that the veteran's fatal 
pulmonary disease was related to the service-connected right 
patellar scar.  It has not even been alleged nor shown that 
the right patellar scar was infected; and a patellar scar is 
generally not the type of disability that would be reasonably 
expected to affect a vital organ, materially cause or 
contribute to death, or result in debilitating effects and 
general impairment of health to an extent that would render a 
veteran materially less capable of resisting the effects of 
other disease or injury primarily causing death.  See also 
38 C.F.R. § 3.312(c)(3),(4).

The negative evidence includes a death certificate, which 
lists idiopathic pulmonary fibrosis as the immediate cause of 
death.  No other condition was listed as contributing to 
death.  In Latham v. Brown, 7 Vet. App. 359, 361 (1995), a 
medical dictionary definition of the term "idiopathic" was 
referred to therein as "of unknown causation."  The death 
certificate is prima facie evidence of the cause of death.  
In short, appellant has not submitted any competent evidence 
to suggest that the cause of the veteran's death was related 
to service or a service-connected disability.  

Thus, given the lack of credible competent evidence showing 
that the fatal pulmonary disease was causally or 
etiologically related to service or related to the service-
connected right patellar scar, the claim for service 
connection for the cause of the veteran's death is denied.  

Since the evidence preponderates against allowance of this 
claim, the benefit-of-the-doubt doctrine is inapplicable, for 
the aforestated reasons.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


